
	

113 S787 IS: Restoring Integrity to our Government Act
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 787
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require agencies to set forth reasons for determining
		  that a proposed regulatory action is significant.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Integrity to our
			 Government Act.
		2.DefinitionsIn this Act—
			(1)the term
			 agency means any authority of the United States that is—
				(A)an agency as
			 defined under section 3502(1) of title 44, United States Code; and
				(B)shall include an
			 independent regulatory agency as defined under section 3502(5) of title 44,
			 United States Code;
				(2)the term
			 regulation—
				(A)means an agency
			 statement of general applicability and future effect, which the agency intends
			 to have the force and effect of law, that is designed to implement, interpret,
			 or prescribe law or policy or to describe the procedure or practice
			 requirements of an agency; and
				(B)shall not
			 include—
					(i)a
			 regulation issued in accordance with the formal rulemaking provisions of
			 sections 556 and 557 of title 5, United States Code;
					(ii)a
			 regulation that pertains to a military or foreign affairs function of the
			 United States, other than procurement regulations and regulations involving the
			 import or export of non-defense articles and services; or
					(iii)a regulation
			 that is limited to agency organization, management, or personnel
			 matters;
					(3)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed rulemaking;
			 and
			(4)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
				(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
				(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
				(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligation of recipients thereof;
				(D)add to the
			 national debt; or
				(E)raise novel legal
			 or policy issues arising out of legal mandates, the President's priorities, or
			 the principles set forth in this Act.
				3.Finalization of
			 proposed significant regulatory actionsA proposed significant regulatory action may
			 not be finalized unless the proposed significant regulatory action includes the
			 reason or reasons why the agency proposing the significant regulatory action
			 determined that the proposed significant regulatory action is a significant
			 regulatory action.
		
